Citation Nr: 1823544	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes.

3.  Entitlement to a rating in excess of 10 percent for left leg ulcer associated with diabetes.

4.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Michael Sullivan, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing, he withdrew his appeal with respect to the issue of entitlement to an increased rating for diabetes.  Therefore, that appeal must be dismissed.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
The issues of service connection for PTSD and increased rating for left leg ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period at issue, the Veteran's hypertension has required continuous medication for control, but has not been manifested by systolic pressure predominantly 160 or more, diastolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107, 5107A (2012); 38 C.F.R. §§ 4.3, 4.31, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by the letter dated in June 2010.  

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 

II.  Hypertension

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Service connection for hypertension was granted in a November 2009 rating decision.  A 0 percent rating was assigned, effective April 8, 2009.  A September 2012 rating decision continued the 0 percent rating. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31   (2017).  Since April 8, 2009, the date of service connection for hypertension, the Veteran's hypertension has been rated at 0 percent under Diagnostic Code 7101, 38 C.F.R. § 4.104 (2017).

Under Diagnostic Code 7101, a 10 percent rating is warranted where systolic pressure is predominantly 160 or more, diastolic pressure is predominantly 100 or more, or where an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A higher 20 percent rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104 (2017).  Blood pressure readings are presented as systolic pressure/diastolic pressure.

After a careful review of the record, the Board finds that an initial compensable disability rating is not warranted for the Veteran's hypertension.

Prior to the appeal, the sole blood pressure measurement on record is an April 2007 blood pressure reading of 131/83, during which time the Veteran was not on any active medications.  Throughout the period on appeal, the Veteran has been prescribed medication to treat his hypertension and has frequently had his blood pressure measured.  On one occasion in April 2009, the Veteran reported for medical treatment without taking his hypertension medication.  On that date, his blood pressure ranged from 169/76 to 138/88.  This is the only instance on record where the Veteran's systolic pressure was over 160.

Throughout the pendency of the appeal, the Veteran's diastolic pressure was over 100 on one day in June 2014, the date of a gastrointestinal procedure.  On that date, the Veteran's blood pressure was being closely monitored and his blood pressure readings were as follows: 130/79 at 3:50 p.m., 118/94 at 3:55 p.m., 124/96 at 4:00 p.m., 150/123 at 4:05 p.m., 150/104 at 4:10 p.m., 119/70 at 4:15 p.m., 129/75 at 4:20 p.m., 125/70 at 4:25 p.m., and 126/76 at 4:30 p.m.  Notably, the Veteran's systolic pressure was never over 160 and his diastolic pressure was over 100 for no more than 15 minutes.  

Given the above, the Board finds that, since June 8, 2010, the date of the request for a compensable rating for hypertension, although the Veteran's hypertension has required continuous medication for control, it has not been manifested by systolic pressure predominantly 160 or more, diastolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.  Throughout the pendency of the appeal, the Veteran's systolic pressure was recorded as over 160 during on one date; on that date, the Veteran's systolic pressure was as low as 138.  Throughout the pendency of the appeal, the Veteran's diastolic pressure was recorded as over 100 during a time when his blood pressure was closely monitored due to a surgical procedure; that pressure increase lasted for no more than 15 minutes and is therefore not his predominant diastolic pressure.  Therefore, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Thus, a compensable disability rating is not warranted under Diagnostic Code 7101.

In conclusion, a compensable disability rating for hypertension is not warranted at any time during the period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of entitlement to an increased rating for diabetes is dismissed.

Entitlement to a compensable rating for hypertension is denied.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

Service Connection for an Acquired Psychiatric Disorder

Service connection for PTSD was denied because the Veteran did not have a formal diagnosis of PTSD.  The RO noted that a July 2011 VA examination found that the  Veteran had a diagnosis of an anxiety order that has been linked to his experiences in service.  The RO stated that the Veteran did not respond to a letter requesting assistance for his claim, specifically more information about the Veteran's purported stressors.  

In July 2014, VA made a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  VA noted that a review of the applicable command history did not document any attacks at their site, that the Veteran did not have any combat medals, and that the Veteran's service treatment records were negative for any mental health conditions.  The Board notes that the Veteran delivered mail away from the site of the command history review and that the Veteran has been receiving counseling services for PTSD for years.  

Because the Veteran did not receive a general mental health VA examination and there are discrepancies between the Veteran's counseling services and the July 2011 VA examination, the Board will remand this matter for a new examination.

Increased Rating for Left Leg Ulcer

The Veteran currently has a 10 percent rating for left leg ulcer associated with diabetes, under Diagnostic Code 7899-7806 for a skin disorder.  Under Diagnostic Code 7806, the rating is dependent on the percentage of the body that is impacted by the skin disorder.  See 38 C.F.R. § 4.118.  A review of the record indicates that service connection for the Veteran's right leg ulcer was denied in a November 2013 rating decision; the Veteran did not file a notice of disagreement of that decision.  The Board notes that the last pertinent VA examination was conducted in January 2013 and that the Veteran's treatment records have been silent as to the amount of skin that has been afflicted since March 2012.  

The record indicates that the severity of the Veteran's left leg ulcer may fluctuate.  As the severity of the Veteran's left leg ulcer has not been evaluated in a manner that would assist the Board in determining the appropriate disability rating, the Board will remand this matter for a new examination.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any psychiatric disability present or which had been present during the appeal period, to include PTSD.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail.

The rationale for all opinions expressed must be provided.  All tests deemed necessary should be conducted and the results reported in detail.  After examination and interview with the Veteran, the examiner is asked to respond to the following:  

(a)  Identify all psychiatric disabilities found, including an analysis of whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is warranted, the examiner must specify the stressor(s) that the examiner believes supports that diagnosis.

(b) For any psychiatric disability currently diagnosed, or diagnosed within the appellate period, is it at least as likely as not (a 50 percent or better probability) that such disability is etiologically related to the Veteran's active service?  

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and severity of the Veteran's left leg ulcer.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail.

The rationale for all opinions expressed must be provided.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should specifically identify the percentage of exposed areas of the Veteran's body affected by the service-connected skin disorder, as well as the percentage of the entire body affected by the disorder.  The examiner should also indicate whether or not the disorder requires treatment with systemic therapy (such as corticosteroids or other immunosuppressive drugs) or results in visible or palpable tissue loss.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


